IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-101

                                        No. 683A05-3

                                    Filed 19 August 2022

     STATE OF NORTH CAROLINA

                  v.
     JAAMALL DENARIS OGLESBY


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 278 N.C. App. 564, 2021-NCCOA-354, affirming an order

     entered on 4 September 2019 by Judge William A. Wood in Superior Court, Forsyth

     County. Heard in the Supreme Court on 23 May 2022 in session in the Old Burke

     County Courthouse in the City of Morganton pursuant to N.C.G.S. § 7A-10(a).


           Joshua H. Stein, Attorney General, by Robert C. Ennis, Assistant Attorney
           General, for the State-appellee.

           Glenn Gerding, Appellate Defender, by Jillian C. Katz, Assistant Appellate
           Defender, for defendant-appellant.


           EARLS, Justice.

¶1         Defendant Jaamall Denaris Oglesby’s motion for appropriate relief (MAR)

     seeking resentencing under Miller v. Alabama, 567 U.S. 460 (2012) explicitly

     requested that he be sentenced to one consolidated sentence of life with parole or to

     have his sentences for first-degree murder, first-degree kidnapping, and two counts

     of robbery with a dangerous weapon all run concurrently. The trial court allowed the
                                       STATE V. OGLESBY

                                          2022-NCSC-101

                                        Opinion of the Court



     motion, and the matter was set for a resentencing hearing. At the resentencing

     hearing, Oglesby’s counsel—despite the clear language of the original motion which

     listed each of the relevant file numbers—without explanation told the resentencing

     court that two of the sentences were not before the Court and only requested that two

     of the four sentences be run concurrently.

¶2         After hearing evidence from the defense regarding Oglesby’s age and

     intellectual capacity, his diagnosed but untreated bipolar disorder at the time of the

     crime, his self-improvement activities in prison, and the fact that before confessing

     he was subjected to a twenty-six hour interrogation by police without a parent or

     guardian present, the resentencing court resentenced defendant on the first-degree

     murder conviction to life with the possibility of parole after 25 years but concluded in

     its discretion that “based upon the information presented at the resentencing

     hearing” it would run his first-degree kidnapping sentence consecutively with the

     murder sentence. The resentencing court “specifically [found] that consecutive

     sentences are warranted by the facts presented at the resentencing hearing.” On

     appeal, a majority of the Court of Appeals rejected Oglesby’s claim that he received

     ineffective assistance of counsel (IAC) at the resentencing hearing, concluding that

     Oglesby’s counsel did not render deficient performance and that, regardless, Oglesby

     could not have been prejudiced by counsel’s failure to request that all his sentences

     be run concurrently. State v. Oglesby, 278 N.C. App. 564, 2021-NCCOA-354, ¶ 52.
                                        STATE V. OGLESBY

                                          2022-NCSC-101

                                        Opinion of the Court



¶3         We agree with the majority below that, under the circumstances of this case,

     Oglesby cannot show prejudice because “the [resentencing] court heard thorough

     arguments from both parties regarding a range of mitigating and aggravating

     circumstances surrounding the serious nature of Defendant’s offenses . . . [and] chose

     not to consolidate the two sentences that were before it . . . instead exercising its

     discretion to keep these sentences consecutive.” Id. ¶¶ 51–52. Oglesby has not

     advanced any basis to support his assertion that, notwithstanding the resentencing

     court’s choice to run his first-degree murder sentence consecutively with his first-

     degree kidnapping sentence, there is a reasonable probability that the court would

     have chosen to run his first-degree murder sentence consecutively with either or both

     of his robbery sentences.

¶4         However, the majority below erred when it characterized Oglesby’s argument

     that the resentencing court possessed the authority to run all of his sentences

     concurrently as “speculative and untested.” Id. ¶ 49. Rather, under N.C.G.S. § 15A-

     1354(a), the resentencing court possessed the authority to run any and all of Oglesby’s

     sentences imposed at the same time either concurrently or consecutively.

     Accordingly, we reject the reasoning of the decision below to the extent that it

     incorrectly suggested that the resentencing court lacked authority to run Oglesby’s

     first-degree murder sentence concurrently with his robbery with a dangerous weapon

     sentences; otherwise, we affirm.
                                       STATE V. OGLESBY

                                             2022-NCSC-101

                                           Opinion of the Court



                                      I.      Background

¶5         On 7 and 8 September 2002, Oglesby and a group of accomplices entered two

     separate convenience stores and robbed each store’s cashier at gunpoint. Two days

     later, Oglesby and three other individuals abducted a man named Scott Jester from

     a restaurant in Winston-Salem. After pulling over on the side of I-40, Oglesby “made

     Jester get out of the car, Jester pled for his life and told [Oglesby] he had a young

     child, and [Oglesby] shot Jester three times in the back of the head.” State v. Oglesby,

     174 N.C. App. 658, 660 (2005), aff’d in part, vacated in part, 361 N.C. 550 (2007).

     Oglesby, who was sixteen years old at the time, was later arrested and confessed his

     involvement in both sets of crimes during an interrogation that lasted for twenty-six

     hours without a parent or guardian present. Id.

¶6         Oglesby pleaded guilty to two counts of robbery with a dangerous weapon in

     relation to the convenience store incidents. After a trial, he was convicted of first-

     degree murder, first-degree kidnapping, and attempted robbery with a dangerous

     weapon in connection with Jester’s killing. On 28 May 2004, Oglesby was sentenced

     to the following active terms of imprisonment:

        File Number                  Offense                    Sentence
      02 CRS 60325 (51) Robbery with a dangerous weapon 95 to 123 months
      02 CRS 60325 (52) Robbery with a dangerous weapon 95 to 123 months
      02 CRS 60369 (52) First-degree murder             Life    without   parole
                                                        (mandatory)
      02 CRS 60369 (51) First-degree kidnapping         29 to 44 months
      02 CRS 60369 (53) Attempted     robbery   with  a 77 to 102 months.
                        dangerous weapon
                                       STATE V. OGLESBY

                                         2022-NCSC-101

                                       Opinion of the Court




     The trial court ordered all of Oglesby’s sentences to be run consecutively. On direct

     appeal, the Court of Appeals ordered the trial court to arrest judgment on either

     Oglesby’s conviction for attempted robbery with a dangerous weapon or his conviction

     for first-degree kidnapping to avoid a double jeopardy violation, State v. Oglesby, 174

     N.C. App. 658, 665 (2005), and we did not disturb that order, see 361 N.C. 550, 556

     (2007). The trial court ultimately arrested judgment on his attempted robbery with a

     dangerous weapon conviction.

¶7         On 4 April 2013, Oglesby filed an MAR seeking resentencing in light of the

     United State Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012),

     which held mandatory life without parole sentences for juvenile offenders

     unconstitutional under the Eighth Amendment. After the United States Supreme

     Court held that Miller’s substantive Eighth Amendment rule was retroactively

     applicable in state criminal post-conviction proceedings, see Montgomery v.

     Louisiana, 577 U.S. 190, 212 (2016), Oglesby filed an amended MAR seeking “a

     resentencing hearing in which his unconstitutional life without parole sentence is

     converted to a life with parole sentence” and to be “sentenced to one consolidated

     sentence of life with parole or to have all his sentences in 02-CRS60369 [murder,

     kidnapping and attempted robbery] and 02-CRS-60325 [two counts of robbery with a

     dangerous weapon] run concurrently because the original sentencing judge did not
                                       STATE V. OGLESBY

                                          2022-NCSC-101

                                        Opinion of the Court



     have the guidance of Miller and Montgomery.” On 19 May 2017, Resident Superior

     Court Judge Richard S. Gottlieb entered an order allowing Oglesby’s MAR. The order

     allowed the MAR without limitation, but in its initial findings referred only to

     Oglesby’s sentences for first-degree murder, attempted robbery with a dangerous

     weapon, and first-degree kidnapping.

¶8         Oglesby’s resentencing hearing occurred on 13 April 2021, with Judge William

     A. Wood presiding. At the hearing, the court informed the parties that the original

     sentencing judge had already arrested judgment on Oglesby’s 77-month minimum

     sentence for attempted armed robbery. In addition, the State did not contest

     Oglesby’s assertion that he was entitled to be resentenced to life with parole for his

     murder conviction pursuant to N.C.G.S. § 15A-1340.19B(a)(1), which applies when

     “the sole basis for conviction of a count or each count of first[-]degree murder was the

     felony murder rule.” The only disputed issue at Oglesby’s resentencing hearing was

     whether his remaining sentences should be run concurrently or consecutively.

¶9         In support of his argument that the convictions should be run concurrently,

     Oglesby’s attorney presented mitigating evidence including Oglesby’s age at the time

     of his crimes, that he was the youngest of his co-defendants, that he suffered from

     untreated bipolar disorder and borderline intellectual impairment when he was

     arrested, and that he had developed and submitted a proposal for a program to assist

     at-risk youth while he was incarcerated. In support of its argument that the
                                         STATE V. OGLESBY

                                           2022-NCSC-101

                                         Opinion of the Court



       convictions should be run consecutively, the State noted the factual underpinnings of

       Oglesby’s convictions and his lengthy disciplinary record while incarcerated,

       including serious disciplinary incidents near to the time of the resentencing hearing,

       which the State contended indicated that Oglesby had not been “reformed.”

¶ 10         In the middle of the hearing, the court sought clarification from Oglesby’s

       counsel regarding his outstanding sentences and the scope of the court’s resentencing

       authority:

                    THE COURT: Just to make sure I understand. . . . First,
                    there are two consecutive armed robbery sentences that
                    the defendant has already served.

                    DEFENSE COUNSEL: It depends how DOC [the
                    Department of Corrections] actually would calculate that.
                    However, they are not at issue here because they are not
                    related to this particular conduct. They were sentenced at
                    the same time as this was, but it was not part of that trial.

                    THE COURT: All right. So there are two sentences that he
                    has served or he will have to serve.

                    DEFENSE COUNSEL: There are. The DOC website shows
                    that he would have been released in February of 2012 in
                    one of them. So it does show that those would be the first
                    sentences that he would be serving. This is from the DOC
                    website and from combined records as to how it was
                    imposed. So the two armed robbery sentences were
                    imposed by DOC prior to the 25 to life.

                    THE COURT: All right. And then he began a life without
                    parole sentence.

                    DEFENSE COUNSEL: Yes.

                    ....
                                        STATE V. OGLESBY

                                           2022-NCSC-101

                                         Opinion of the Court



                    THE COURT: . . . I’m curious, is there any authority under
                    15A-1340.19B, which I believe is what we are doing here,
                    that permits the Court to modify the order in which the
                    sentence is run, as opposed to modifying the 25 to life?

                    ....

                    DEFENSE COUNSEL: . . . So the language of Miller, we
                    would contend, is that it fully anticipates that felonious
                    conduct leading to the death and that’s what’s here. And so
                    with that, the appropriate sentence would be a concurrent
                    sentence because it fully encompasses a single act, a single
                    progression of actions, that led to a death. So with that
                    single death and the felonies that led to that, that that
                    would indicate a 25-to-life sentence.

       Later in the hearing, Oglesby’s counsel reiterated that she was “not referring to the

       other armed robberies because they are not related, even though they were sentenced

       at the same time.” Ultimately, Oglesby was resentenced to life with the possibility of

       parole to be run consecutively with his sentence for first-degree kidnapping; in a

       subsequent written order, the court noted that it “specifically finds that consecutive

       sentences are warranted by the facts presented at the resentencing hearing and

       consecutive sentences in this case are not violative of the Eighth Amendment to the

       United States Constitution.”

                            II.   The Court of Appeals opinion

¶ 11         On appeal, Oglesby asserted that he received IAC during the resentencing
                                           STATE V. OGLESBY

                                              2022-NCSC-101

                                            Opinion of the Court



       hearing.1 A majority of the Court of Appeals rejected Oglesby’s claim. According to

       the majority, Oglesby’s claim failed on both prongs of the IAC standard set forth in

       Strickland v. Washington, 466 U.S. 668 (1984).

¶ 12          With respect to the first prong of the Strickland test, deficient performance,

       the majority rejected Oglesby’s contention that “his counsel acted deficiently by

       ‘[telling] the trial court repeatedly that the robbery convictions were unrelated and

       not before the court’ ” instead of “rel[ying] on § 15A-1354(a) to persuade the trial court

       that it was authorized to resentence Defendant on all of his convictions, given that

       all of his convictions were originally ‘imposed . . . at the same time’ within the

       meaning of the statute.” State v. Oglesby, 2021-NCCOA-354, ¶ 45. According to the

       majority, the legal argument that N.C.G.S. § 15A-1354(a) granted the resentencing

       court the authority to run all of Oglesby’s convictions concurrently “was, at best,

       resting on unsettled law, and at worst, meritless.” Id. ¶ 48. The majority concluded

       that Oglesby’s counsel “did not act deficiently by failing to raise this speculative and

       untested argument.” Id. ¶ 49.


              1In addition, Oglesby argued that the trial court abused its discretion in choosing to
       run his sentences consecutively rather than concurrently, and that it violated the Eighth
       Amendment to order him to serve sentences collectively requiring him to spend 43 years in
       prison before becoming parole eligible. The Court of Appeals unanimously rejected the first
       argument and dismissed his Eighth Amendment claim without prejudice “such that it may
       be asserted in a subsequent MAR, in anticipation of our Supreme Court’s forthcoming
       decision in [State v. Kelliher, 873 S.E. 2d. 366, 2022-NCSC-77].” State v. Oglesby, 2021
       NCCOA-354, ¶ 55. Neither party sought discretionary review of these aspects of the Court of
       Appeals’ decision; accordingly, neither issue is presently before this Court, and Oglesby
       remains free to pursue further relief under Kelliher in a subsequent MAR.
                                          STATE V. OGLESBY

                                            2022-NCSC-101

                                          Opinion of the Court



¶ 13         With respect to the second prong of the Strickland test, prejudice, the majority

       held that Oglesby “cannot show that he was prejudiced by defense counsel’s failure

       to request that the trial court consider the armed robbery convictions for

       resentencing.” Id. ¶ 50. According to the majority, “proving prejudice requires a

       showing of ‘a reasonable probability’ that ‘the result of the proceeding would have

       been different’ if counsel had not erred.” Id. (quoting State v. Lane, 271 N.C. App. 307,

       312 (2020)). Applying this standard, the majority concluded that “even if defense

       counsel had requested that the trial court consider the armed robbery sentences

       under § 15A-1354(a), and even if the court was persuaded by this argument, we think

       it a highly remote possibility that the trial court would have actually chosen to run

       these sentences concurrently as [Oglesby] now requests.” Id. In the majority’s view,

       the resentencing court had already heard “thorough arguments from both parties

       regarding a range of mitigating and aggravating circumstances” and, “[b]ased on the

       evidence presented . . . chose not to consolidate the two sentences that were before it

       (murder and kidnapping), instead exercising its discretion to keep those sentences

       consecutive.” Id. ¶¶ 51–52. Thus, “[g]iven that the trial court was apparently

       unwilling to reduce [Oglesby’s] sentence by approximately 29 months via

       consolidation of the murder and kidnapping sentences, it seems quite unlikely that

       the trial court would have chosen to reduce his sentence by approximately 190

       months via consolidation of the two armed robbery sentences.” Id. ¶ 52.
                                         STATE V. OGLESBY

                                           2022-NCSC-101

                                         Opinion of the Court



¶ 14          Judge Arrowood dissented from the majority’s resolution of Oglesby’s IAC

       claim. Id. ¶ 57 (Arrowood, J., concurring in part and dissenting in part). According to

       the dissent, N.C.G.S. § 15A-1345(a) clearly provided the resentencing court with the

       authority and discretion to run all of Oglesby’s sentences concurrently because “[t]he

       plain meaning of the statute includes defendant, as a person with ‘multiple sentences

       of imprisonment’ imposed ‘at the same time[.]’ ” Id. ¶ 62. Yet “[a]t the resentencing

       hearing, defendant’s trial counsel repeatedly described defendant’s robbery

       sentences, one of which defendant had served and the other which was either already

       or nearly complete, as unrelated and not before the trial court.” Id. ¶ 61. Therefore,

       the dissent would have concluded that Oglesby’s “trial counsel’s insistence that the

       armed robbery convictions were not before the court, when in fact it was in the trial

       court’s discretion to consider them, was unreasonable and constitutes deficient

       performance.” Id. ¶ 62. The dissent would also have concluded that Oglesby had

       shown prejudice because “[i]t is substantially likely, not just conceivable, that the

       trial court would have exercised its discretion to consider all of defendant’s

       convictions in resentencing had defendant’s trial counsel presented the argument.”

       Id. ¶ 64.

¶ 15          Oglesby timely filed a notice of appeal in this Court based on Judge Arrowood’s

       dissent.
                                         STATE V. OGLESBY

                                            2022-NCSC-101

                                          Opinion of the Court



                                  III.   Oglesby’s IAC claim

¶ 16         The Sixth Amendment to the United States Constitution guarantees to all

       defendants the right to counsel in criminal proceedings. See, e.g., Strickland, 466 U.S.

       at 684 (“[T]his Court has recognized that the Sixth Amendment right to counsel

       exists, and is needed, in order to protect the fundamental right to a fair trial.”). The

       right to counsel necessarily encompasses “the right to effective assistance of counsel.”

       McMann v. Richardson, 397 U.S. 759, 771 n. 14 (1970). To prevail on an IAC claim,

       a defendant must generally satisfy the two-prong test set forth in Strickland:

                    First, the defendant must show that counsel’s performance
                    was deficient. This requires showing that counsel made
                    errors so serious that counsel was not functioning as the
                    “counsel” guaranteed the defendant by the Sixth
                    Amendment. Second, the defendant must show that the
                    deficient performance prejudiced the defense. This
                    requires showing that counsel’s errors were so serious as to
                    deprive the defendant of a fair trial, a trial whose result is
                    reliable.

       466 U.S. at 687; see also State v. Fair, 354 N.C. 131, 167 (2001) (“Attorney conduct

       that falls below an objective standard of reasonableness and prejudices the defense

       denies the defendant the right to effective assistance of counsel.”). With this familiar

       two-prong test in mind, we turn to Oglesby’s IAC claim.

       A. Deficient performance.

¶ 17         To prevail on the first prong of the Strickland test, “the defendant must show

       that counsel’s representation fell below an objective standard of reasonableness.”
                                          STATE V. OGLESBY

                                            2022-NCSC-101

                                          Opinion of the Court



       Strickland, 466 U.S. at 688. There exists a “strong presumption that counsel’s

       conduct falls within the wide range of reasonable professional assistance.” Id. at 689.

       “Counsel is given wide latitude in matters of strategy, and the burden to show that

       counsel’s performance fell short of the required standard is a heavy one for defendant

       to bear.” State v. McNeill, 371 N.C. 198, 218–19 (2018) (cleaned up). At the same time,

       “this presumption is rebuttable.” State v. Allen, 378 N.C. 286, 2021-NCSC-88, ¶ 32.

       “Once a defendant presents evidence rebutting the presumption of reasonableness,

       the court is not at liberty to invent for counsel a strategic justification which counsel

       does not offer and which the record does not disclose.” Id. (citing Wiggins v. Smith,

       539 U.S. 510, 526–27 (2003)). Instead, when “further investigation” is required to

       resolve a defendant’s IAC claim—for example, when further factual development is

       needed because the “cold record” does not disclose information relevant to assessing

       the reasonableness of counsel’s performance—the proper course is generally to

       dismiss the claim without prejudice to allow for a hearing and further factfinding.

       Fair, 354 N.C. at 166.

¶ 18         In this case, Oglesby contends that his counsel rendered deficient performance

       at his resentencing hearing by failing to ask the court to consider running all of his

       sentences concurrently and instead asserting that his two robbery convictions were

       “not before this [c]ourt.” In rejecting this claim, the majority below relied principally

       on its assessment of the legal merits of the argument Oglesby contends his counsel
                                         STATE V. OGLESBY

                                            2022-NCSC-101

                                          Opinion of the Court



       improperly failed to present: the argument that N.C.G.S. § 15A-1354(a) provided the

       resentencing court with the authority to run Oglesby’s first-degree murder and first-

       degree kidnapping sentences concurrently with his robbery with a dangerous weapon

       sentences. Oglesby, 2021-NCCOA-354, ¶ 48. Based on its conclusion that the

       argument Oglesby asserted his counsel should have raised was “speculative and

       untested” and unsupported by precedent, the majority below held that Oglesby’s

       counsel did not “act deficiently” at the resentencing hearing. Id. ¶ 49.

¶ 19           However, the majority’s assessment of N.C.G.S. § 15A-1354(a) is inconsistent

       with the plain meaning of the statute. The relevant statutory provision provides in

       full:

                     (a) Authority of Court.—When multiple sentences of
                     imprisonment are imposed on a person at the same time or
                     when a term of imprisonment is imposed on a person who
                     is already subject to an undischarged term of
                     imprisonment, including a term of imprisonment in
                     another jurisdiction, the sentences may run either
                     concurrently or consecutively, as determined by the court.
                     If not specified or not required by statute to run
                     consecutively, sentences shall run concurrently.

       N.C.G.S. § 15A-1354(a) (2021) (emphasis added). Here, Oglesby’s sentences for first-

       degree murder, first-degree kidnapping, and two counts of robbery with a dangerous

       weapon—although arising out of two separate criminal transactions and underlying

       proceedings—were “imposed . . . at the same time” by the trial court on 28 May 2004.

       Accordingly, after converting Oglesby’s life without parole sentence to a life with
                                         STATE V. OGLESBY

                                            2022-NCSC-101

                                          Opinion of the Court



       parole sentence pursuant to North Carolina’s Miller-fix statute, N.C.G.S. § 15A-

       1340.19A (2021), the resentencing court possessed the authority to choose to run his

       life with parole sentence consecutively or concurrently with the other sentences

       “imposed on [him] at the same time” as his original sentence, including his robbery

       sentences. Cf. State v. Conner, 275 N.C. App. 758, 771 (2020), rev’d on other grounds,

       2022-NCSC-79 (McGee, C.J., concurring in part and dissenting in part) (“[A]s a

       statutory matter, the trial court may sentence a defendant for murder under the

       Miller-fix statutes to life with parole and run that punishment consecutively [or

       concurrently] to another sentence under N.C. Gen. Stat. § 15A-1354(a) so long as

       doing so does not otherwise conflict with the provisions of the Miller-fix statutes.”).

¶ 20         Naturally, the Court of Appeals’ interpretation of N.C.G.S. § 15A-1354(a)

       significantly influenced its assessment of the strength of Oglesby’s IAC claim: when

       determining whether an attorney’s decision not to raise an argument during a

       proceeding was “a matter of reasonable trial strategy,” Fair, 354 N.C. at 167, it

       matters whether the argument the attorney chose to forego was plausible or fanciful,

       see, e.g., State v. Garcell, 363 N.C. 10, 54 (2009) (concluding that counsel was not

       deficient for failing to raise a particular legal argument “as [the argument] has no

       application to this case”). Still, even operating under a correct understanding of the

       significance of N.C.G.S. § 15A-1354(a), it is not certain at this stage that Oglesby’s

       counsel performed deficiently.
                                         STATE V. OGLESBY

                                            2022-NCSC-101

                                          Opinion of the Court



¶ 21         The record does not disclose whether counsel’s failure to urge the resentencing

       court to use its discretion to run Oglesby’s murder and kidnapping sentences

       concurrently with his robbery sentences reflected a conscious strategic choice on

       counsel’s part or counsel’s own misapprehension of the relevant law. In theory,

       counsel could have concluded that further consideration of the facts surrounding the

       other two offenses would be extremely prejudicial to her client and that a more

       modest request to simply run the murder and kidnapping sentences concurrently was

       more likely to be successful. Oglesby now argues that such a factual inquiry is

       unnecessary because on its face it could not have been a reasonable strategy to take

       the armed robbery charges off the table, but that is the kind of determination that an

       appellate court should leave to a factfinder. Ordinarily, the proper course under these

       circumstances would be to remand for an evidentiary hearing on the question of

       whether counsel made a strategic choice not to make this argument. See McNeill, 360

       N.C. at 251–52 (“[W]hen an appellate court determines further development of the

       facts would be required before application of the Strickland test, the Court should

       dismiss the defendant’s [claim] without prejudice.”); cf. State v. Cozart, 260 N.C. App.

       96, 103 (2018) (dismissing a defendant’s IAC claim without prejudice because “[t]here

       is insufficient evidence in the record on appeal to reach the merits of Defendant’s IAC

       claim”).

¶ 22         But remand is unnecessary in this case because, for reasons more fully
                                         STATE V. OGLESBY

                                            2022-NCSC-101

                                          Opinion of the Court



       explained below, the record and the trial court’s order are sufficient to assure us that

       Oglesby could not have been prejudiced by his counsel’s failure to raise this particular

       legal argument at his resentencing hearing. Of course, it is not always possible to

       resolve a defendant’s prejudice claim by looking to a cold record that was itself shaped

       by counsel’s allegedly deficient performance. When “the result of the particular

       proceeding is unreliable because of a breakdown in the adversarial process that our

       system counts on to produce just results,” Strickland, 466 U.S. at 696, denying a

       defendant’s IAC claim on direct appeal on the grounds that he cannot show prejudice

       based on a suspect record is inconsistent with the right the Sixth Amendment

       protects.

¶ 23         Thus, an appellate court’s decision to deny or dismiss an IAC claim depends in

       part on that court’s confidence in the record produced during the underlying

       proceeding. See State v. Phillips, 365 N.C. 103, 122 (2011) (concluding that it was

       appropriate to assess a defendant’s IAC claim by applying Strickland because “the

       facts do not make it impractical to determine whether defendant suffered prejudice”).

       By extension, the nature of the deficient performance an attorney allegedly rendered

       may be relevant in deciding whether it is appropriate to dispose of an IAC claim on

       direct appeal on prejudice grounds alone. If a defendant alleges that counsel

       performed deficiently in a manner that could plausibly undermine the validity of the

       adversarial proceeding as a mechanism for ascertaining facts—for example, by a
                                           STATE V. OGLESBY

                                                 2022-NCSC-101

                                            Opinion of the Court



       failure to call witnesses who would have contributed to the evidentiary record or by

       a failure to raise a legal argument that deprived the defendant of an opportunity to

       introduce supporting evidence—then it may not be feasible to resolve an IAC claim

       on direct appeal on prejudice grounds alone. Cf. In re B.B., 2022-NCSC-67, ¶ 43

       (resolving IAC claim on prejudice grounds in case where “[t]he trial court had the

       totality of the evidence before [it]”).

¶ 24          By contrast, in this case, Oglesby does not allege that his counsel was deficient

       in a way that would undermine the validity of the resentencing hearing as a means

       of eliciting the facts and information necessary for the court to exercise its discretion

       to decide between ordering Oglesby to serve consecutive or concurrent sentences.

       Oglesby alleges solely that his counsel rendered deficient performance by failing to

       advance a discrete legal argument that was implicitly rejected by the trial court’s

       specific findings that consecutive sentences were warranted. Accordingly, given the

       nature of Oglesby’s IAC claim here and the logic of the resentencing court’s ultimate

       decision, we need not remand for further factual findings because we can assess

       whether Oglesby could have been prejudiced by his counsel’s failure to make the

       argument that all four sentences should have run consecutively as requested in his

       MAR.

       B. Prejudice.

¶ 25          In order to prevail on an IAC claim, “a defendant must [also] demonstrate that
                                          STATE V. OGLESBY

                                             2022-NCSC-101

                                           Opinion of the Court



       [counsel’s] deficient performance prejudiced the defense, which requires a showing

       that ‘counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial

       whose result is reliable.’ ” State v. Todd, 369 N.C. 707, 710–11 (2017) (quoting

       Strickland, 466 U.S. at 687). “To prove prejudice, ‘[t]he defendant must show that

       there is a reasonable probability that, but for counsel’s unprofessional errors, the

       result of the proceeding would have been different. A reasonable probability is a

       probability sufficient to undermine confidence in the outcome.’ ” Allen, 2021-NCSC-

       88, ¶ 27 (quoting Strickland, 466 U.S. at 694).

¶ 26         Here, Oglesby contends that he was prejudiced by his counsel’s assertedly

       deficient performance at the resentencing hearing because he “may have received a

       shorter sentence had his counsel presented” the argument that the court could

       “reconsider how the robbery convictions were run.” The problem with this argument

       is that the resentencing court heard all of Oglesby’s mitigating evidence and chose

       not to run his murder sentence concurrently with his kidnapping sentence. As noted

       above, when presented with the opportunity to run Oglesby’s life with parole sentence

       concurrently with his kidnapping sentence of 29 to 44 months, the resentencing court

       expressly concluded that “consecutive sentences are warranted by the facts presented

       at the resentencing hearing.” In essence, Oglesby asks us to speculate that the court,

       presented with the exact same evidence, would have chosen to run his life with parole

       sentence concurrently with at least one of his robbery sentences of 95 to 123 months.
                                         STATE V. OGLESBY

                                            2022-NCSC-101

                                          Opinion of the Court



       We would have to conclude it was a reasonable probability that while choosing not to

       shorten his sentence by two and a half to three and a half years, the trial court

       nevertheless would have chosen to shorten his sentence by at least eight to ten years.

       This counterintuitive assertion is insufficient to demonstrate prejudice.

¶ 27         Furthermore, the sentences that the resentencing court chose not to run

       concurrently both arose out of the same criminal transaction. The resentencing court

       chose to reject counsel’s argument that running the life with parole and kidnapping

       sentences concurrently was appropriate because “the kidnapping charge is part of . . .

       that felony murder,” in that the kidnapping formed part of the “felonious conduct

       leading up to a death.” This choice indicates that the resentencing court believed

       Oglesby should be punished separately for each of his crimes. Oglesby offers no basis

       for his assertion that there is any “reasonable probability” that the resentencing court

       would have deviated from its approach had it also been asked to consider his

       sentences imposed for separate crimes he committed on different days.

¶ 28         Finally, Oglesby echoes the dissenting opinion at the Court of Appeals in

       arguing that “[i]t is substantially likely, not just conceivable, that the trial court

       would have exercised its discretion to consider all of defendant’s convictions in

       resentencing had defendant’s trial counsel presented the argument.” Oglesby, 2021-

       NCCOA-354, ¶ 64 (Arrowood, J., concurring in part and dissenting in part). But the

       possibility that the court would have considered Oglesby’s robbery sentences when
                                         STATE V. OGLESBY

                                             2022-NCSC-101

                                         Opinion of the Court



       exercising its discretion is not enough under the second prong of Strickland: while “a

       defendant need not show that counsel’s deficient conduct more likely than not altered

       the outcome in the case,” Strickland, 466 U.S. at 693, the possibility that a court may

       have arrived at the same result by way of a slightly different path does not

       demonstrate that “the result of the particular proceeding is unreliable because of a

       breakdown in the adversarial process that our system counts on to produce just

       results,” id. at 696.

                                       IV.    Conclusion

¶ 29          The Court of Appeals erred in characterizing as “speculative and untested”

       Oglesby’s argument that the resentencing court could have run his murder and

       kidnapping sentences concurrently with his robbery sentences arising out of a

       different criminal transaction. Oglesby, 2021-NCCOA-354, ¶ 49. In a Miller

       resentencing hearing, the resentencing court possesses the authority and the

       discretion to run any sentences “imposed . . . at the same time or . . . imposed on a

       person who is already subject to an undischarged term of imprisonment . . . either

       concurrently or consecutively, as determined by the court.” N.C.G.S. § 15A-1354(a).

       Nevertheless, the Court of Appeals correctly concluded that Oglesby could not

       demonstrate prejudice even if his counsel rendered deficient performance by failing

       to advance this argument at the resentencing hearing. Because the resentencing

       court was not deprived of any evidence or argument that could have influenced its
                                 STATE V. OGLESBY

                                   2022-NCSC-101

                                 Opinion of the Court



decision to run Oglesby’s murder and kidnapping sentences consecutively, Oglesby’s

IAC claim is properly disposed of on prejudice grounds alone. Accordingly, we modify

and affirm the decision of the Court of Appeals denying Oglesby’s IAC claim.

      MODIFIED AND AFFIRMED.